DETAILED ACTION
A complete action on the merits of pending claims 1-3 and 5-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2, 6, 8, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al US 7527622 in view of Hu US 9636172.
Regarding claims 1, Lane et al. discloses an ablation catheter system comprising (dual balloon catheter system 800, Figure 13): a catheter shaft including proximal and distal ends (catheter shaft 805, handle 810 (proximal end), distal tip 883); a dual cryogenic ablation balloon coupled to the distal end of the catheter shaft (inner balloon 860, outer balloon 865, located at distal tip 883, Figure 14); the dual cryogenic ablation balloon including an inner and an outer balloon (inner balloon 860, outer balloon 865); an interstitial space between the inner and outer balloons (intra-balloon space 910) configured and arranged to capture cryogenic fluid that escapes from an internal cavity of the inner balloon (Col. 15 line 67 to Col. 16 line 3); a manifold configured and arranged to deliver cryogenic fluid to the internal cavity of the inner balloon (coolant flow lines F, delivers coolant to cooling chamber 870 in distal half of inner balloon 860, Figure 14);
Lane is silent to the function of two lumen in the interstitial space and an adaptor that mechanically couples the inner and outer balloons to the catheter shaft, and radially and longitudinally offsets proximal portions of the inner and outer balloons. 
Hu discloses the same dual-ablation catheter system with a first and second lumen in fluid communication with the interstitial space (second fluid injection lumen 50, second fluid exhaust lumen 51, both connected to interstitial space 66 as seen in Figure 3A, Col. 3 lines 3-7). Hu further teaches an adaptor that mechanically couples the inner and outer balloons to the catheter shaft (bonded joint Col. 7 line 56 to Col. 8 line 13), and radially and longitudinally offsets proximal portions of the inner and outer balloons (Figure 3A shows proximal neck portions 76, 78 affixes inner 28 and outer 30 balloons to distal portion 22 of elongate body 20 by a connection point or bond joint and are shown as longitudinally offset in the figure and thus radially offset from one another when fully constructed). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane et al. of a dual-balloon catheter system to include Hu’s adaptor since depending on the procedure the position of the balloon on the shaft matters.  A surgeon would realize that having the offset would be most appropriate for certain procedures.
Regarding claim 2, Lane teaches wherein the first lumen is a vacuum lumen (secondary vacuum return lumen 855, Figure 14) configured and arranged to draw a vacuum within the interstitial space and to draw captured cryogenic fluid out of the interstitial space and into the vacuum lumen (Col. 15 lines 60-64). Examiner interprets the secondary vacuum return lumen 855 taught by Lane et al., which removes leaked cryogen liquid from the interstitial space, as the instant vacuum lumen.
Regarding claim 6, Lane teaches further including an exhaust lumen in fluid communication with the internal cavity of the balloon (primary vacuum return lumen 850 connected to inner cooling chamber 870, Figure 13), the exhaust lumen extending a length of the catheter shaft and configured and arranged to exhaust cryogenic fluid out of the internal cavity (Figure 13 shows primary vacuum return lumen 850 extending through catheter and eventually to vacuum port 840 which takes fluid out of the device, Col. 14 lines 65-67). 
Regarding claim 8, Lane teaches further including a guidewire lumen that extends through a length of the catheter shaft and ablation balloon (guidewire lumen 822, Figure 13), and wherein at least a portion of the length of the exhaust lumen forms an annulus between the outer diameter of the guidewire lumen and the outer diameter of the catheter shaft (ring-shape displayed in Figure 13A). Examiner interprets the guidewire lumen 822 and resulting ring-shape as functionally equivalent to the instant guidewire lumen and formed annulus.
Regarding claim 10, Lane teaches further including a spacer coupled between proximal portions of the inner and outer balloons (surface ridges 1030 to maintain space 910, Figure 16C), the spacer configured and arranged to maintain the interstitial space between the inner and outer balloons in response to a vacuum pressure within the interstitial space (surface ridges 1030 maintain space 910 in response to varying levels of vacuum, Col. 16 lines 10-15 and 48- 56); and wherein the spacer includes a plurality of channels that extend into an inner diameter of the channel and along a length of the spacer (Col. 16 lines 48-56), the plurality of channels are configured and arranged to facilitate the flow of a fluid between the interstitial space and the vacuum lumen (effective fluid pathways through space 910, Col. 16 lines 48-56). Examiner is interpreting the surface ridges 1030 with effective fluid pathways in space 910 to be functionally equivalent to the instant spacer and channels.
Regarding claim 11, Lane teaches wherein the spacer includes a first and second portion, the first and second portions configured and arranged to be assembled about a circumference of the proximal portion of the inner balloon and coupled thereto (surface ridges 1030 have a first portion coupled to outer surface of inner balloon 860 and a second portion coupled to the inner surface of outer balloon 865 and thus are assembled about the circumference of inner balloon 860, Figure 16C, Col.17 lines 7-10). Examiner interprets the first and second coupling areas of the spacer as functionally equivalent to the instant first and second spacer portions.
Regarding claim 17, Lane teaches a dual-layer ablation balloon comprising (ablation catheter system 800 with inner balloon 860 and outer balloon 865): an inner balloon including an internal cavity configured and arranged to receive a cryogenic fluid in a liquid state and to facilitate a state transfer of the cryogenic into a gaseous state (inner balloon 860 defines cooling chamber 870 that can receive either fluid or gas to achieve cooling, Col. 15 lines 41-55); an outer balloon that encapsulates the inner balloon (outer balloon 865); an interstitial space between the inner and outer balloons (interstitial space 910);
Lane is silent to the function of an adaptor. 
Hu teaches an adaptor that mechanically couples the inner and outer balloons to a catheter shaft, and radially and longitudinally offsets proximal portions of the inner and outer balloons (Figure 3A shows proximal neck portions 76, 78 affix inner28 and outer 30 balloons to distal portion 22 of elongate body 20 by a connection point or bond joint and are shown as longitudinally offset in the figure and thus radially offset from one another when fully constructed).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane et al. of a dual-balloon catheter system to include Hu’s adaptor in order to seal and oppose the balloons and prevent cryogenic fluid leakage (Lane et al. Col. 16 lines 30-40).
Regarding claim 18 Lane teaches further including a first lumen in fluid communication with the interstitial space (secondary vacuum return lumen 855, Figure 14) and configured and arranged to draw a vacuum within the interstitial space and to draw captured cryogenic fluid out of the interstitial space and into the vacuum lumen (Col. 15 lines 60-64). Examiner interprets the secondary vacuum return lumen as functionally equivalent to the instant vacuum lumen to draw fluid out of the interstitial space.
Claims 3, 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lane and Hu as applied to claim 1 above, further in view of Watson US 20090299356.
Regarding claim 3, Lane and Hu are silent to the pressure sensor lumen in the interstitial space. Watson wherein the second lumen is a pressure sensor lumen in fluid communication with a pressure sensor configured and arranged to sense a change in vacuum pressure within the interstitial space associated with a flow of cryogenic fluid through the inner balloon via the pressure sensor lumen (Figure 2A shows cryotherapy catheter 100 having pressure sensor P5 between internal 221 and external 103 balloons that detects changes in pressure due to a burst in either balloon, Par. [0036]). Furthermore, Watson discloses that multiple pressure sensors can be located and fluidly coupled in multiple locations along the catheter using pressure lumens, see Par. [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane et al. and Hu of a dual-balloon catheter system to include Watson’s interstitial pressure sensor lumen in order to ensure both balloons are intact (Par. [0036]).
Regarding claim 5, Lane teaches wherein the interstitial space extends between the radially offset inner and outer balloons (intra-balloon space 910), the interstitial space is configured and arranged to capture cryogenic fluid that escapes the inner balloon (Col. 15 line 67 - Col. 16 line 3); the first lumen extends a length of the catheter shaft and through the adaptor into fluid communication with the interstitial space at a first end of the first lumen and a vacuum source at a second end of the first lumen (secondary vacuum return lumen 855 and vacuum port 840, Col. 14 lines 17-21); the first lumen configured and arranged to draw a vacuum within the interstitial space and to draw the captured cryogenic fluid out of the interstitial space (Col. 15 lines 60-64); and the catheter system further includes a cryogenic fluid tank (coolant supply, Col. 3 line 66 - Col. 4 line 6), a cryogenic fluid lumen in fluid communication with the cryogenic fluid tank at a first end of the cryogenic fluid lumen (coolant supply lumen 710, Figure 12B), the cryogenic fluid lumen extends through a length of the catheter shaft and into fluid communication with the manifold at a second end of the cryogenic fluid lumen (fluid delivery line 725 fed by coolant supply lumen 710), and controller circuitry communicatively coupled to the pressure sensor, and configured and arranged to control the flow of cryogenic fluid to the manifold in response to the change in vacuum pressure measured by the pressure sensor (external control unit to detect leak/flow of fluid and either interrupt or shut down coolant flow, Col. 18 lines 8-22).
Lane and Hu are silent to the second lumen with a pressure sensor.
Watson teaches the second lumen is in fluid communication with a pressure sensor (pressure sensorP5 between internal 221 and external 103 balloons in Figure 2A). Furthermore, Watson discloses that multiple pressure sensors can be located and fluidly coupled in multiple locations along the catheter using pressure lumens, see Par. [0037], which is functionally equivalent to a pressure lumen.  Watson further discloses the second lumen configured and arranged to sense a change in vacuum pressure within the interstitial space associated with a flow of cryogenic fluid through the inner balloon and into the interstitial space (PS detects changes in pressure due to a burst in either balloon, Par. [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane and Hu of a dual-balloon catheter system to include Watson’s pressure sensor within a second lumen in order to ensure intact-ness of the balloons and prevent leakage of cryogenic fluid into the patient (Watson Par. [0036]-[0037] and Lane Col. 18 lines 3-22).
Regarding claim 12, Lane teaches wherein the first lumen is configured and arranged to draw a vacuum within the interstitial space and to draw captured cryogenic fluid out of the interstitial space (secondary vacuum return lumen 855, Figure 14, Col. 15 lines 60-64); a spacer coupled between proximal portions of the inner and outer balloons, the spacer configured and arranged to maintain the interstitial space between the inner and outer balloons in response to a vacuum pressure within the interstitial space (surface ridges 1030 to maintain space 910, Figure 16C), the spacer includes a plurality of channels that extend into an inner diameter of the channel and along a length of the spacer (Col. 16 lines 48-56), the plurality of channels are configured and arranged to facilitate the flow of a fluid between the interstitial space, the first lumen, and the second lumen (effective fluid pathways through space 910, Col. 16 lines 48-56).
Lane and Hu are silent to the second lumen with a pressure sensor.
Watson discloses the second lumen is configured and arranged to sense a change in vacuum pressure within the interstitial space associated with a flow of cryogenic fluid through the inner balloon (pressure sensor P5 between internal 221 and external 103 balloons in Figure 2A, where P5 detects changes in pressure due to a burst in either balloon). Furthermore, Watson discloses that multiple pressure sensors can be located and fluidly coupled in multiple locations along the catheter using pressure lumens, see Par. [0037], which is functionally equivalent to a pressure lumen.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane et al. and Hu of a dual-balloon catheter system to include Watson’s pressure sensor within a second lumen in order to ensure intact-ness of the balloons and prevent leakage of cryogenic fluid into the patient (Watson Par. [0036]-[0037] and Lane et al. Col. 18 lines 3-22).
Regarding claim 19, Lane and Hu are silent to a second lumen in communication with a pressure sensor in the interstitial space. 
Watson teaches further including a second lumen in fluid communication with the interstitial space and a pressure sensor (pressure sensor P5 in Figure 2A, which as demonstrated above, can be located in a pressure lumen), the pressure sensor configured and arranged to sense a change in vacuum pressure within the interstitial space associated with a flow of cryogenic fluid through the inner balloon via the second lumen (Par. [0036] discloses that P5 can detect bursts in either the internal or external balloons). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane et al. and Hu of a dual-balloon catheter system to include Watson’s interstitial pressure sensor lumen in order to ensure both balloons are intact (Par. [0036]).
Claims 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Lane and Hu, in further view of Miese et al US 20150133772.
Regarding claims 7, 9, and 20, Lane teaches further including an exhaust lumen in fluid communication with the internal cavity of the balloon (primary vacuum return lumen 850 connected to inner cooling chamber 870, Figure 13), the exhaust lumen configured exhaust gaseous state cryogenic fluid out of the internal cavity (Figure 13 shows primary vacuum return lumen 850 extending through catheter and eventually to vacuum port 840 which takes fluid out of the device, Col. 14 lines 65-67).
Lane and Hu are silent to the clover-shaped lumen. 
Miesse teaches discloses wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area, where lumen 256 is shown to have a clover cross-section in Figure 23, and thus discloses wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area. This lumen is in fluid communication with a vacuum source VS, and vacuum/exhaust are synonymous, thus this is interpreted as a lumen capable of exhausting fluids from distal balloons (Par. [0065]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Lane and Hu’s dual cryogenic balloon system with Miesse’s clover lumen in order to encourage better suction in the system (Par. [0056]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Miesse.
Regarding claim 13, Lane teaches a dual-layer ablation balloon comprising (ablation catheter system 800 with inner balloon 860 and outer balloon 865): an inner balloon including an internal cavity (cooling chamber 870) configured and arranged to receive a cryogenic fluid in a liquid state and to facilitate a state transfer of the cryogenic into a gaseous state (Col. 15 lines 48-55); an outer balloon that encapsulates the inner balloon (outer balloon 865); an interstitial space between the inner and outer balloons (intra-balloon space 910); and an exhaust lumen in fluid communication with the internal cavity of the balloon (primary vacuum return lumen 850 connected to inner cooling chamber 870, Figure 13), the exhaust lumen configured exhaust gaseous state cryogenic fluid out of the internal cavity (Figure 13 shows primary vacuum return lumen 850 extending through catheter and eventually to vacuum port 840 which takes fluid out of the device, Col. 14 lines 65-67).
Lane and Hu are silent to the clover-shaped lumen. 
Miesse teaches discloses wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area, where lumen 256 is shown to have a clover cross-section in Figure 23, and thus discloses wherein at least a portion of the length of the exhaust lumen has a clover-leaf-like cross-sectional area. This lumen is in fluid communication with a vacuum source VS, and vacuum/exhaust are synonymous, thus this is interpreted as a lumen capable of exhausting fluids from distal balloons (Par. [0065]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Lane and Hu’s dual cryogenic balloon system with Miesse’s clover lumen in order to encourage better suction in the system (Par. [0056]).
Regarding claim 14, Lane teaches further including a spacer coupled between proximal portions of the inner and outer balloons (surface ridges 1030, Figure 16C), the spacer configured to maintain the interstitial space between the inner and outer balloons in response to a vacuum pressure within the interstitial space (Col. 14 lines 49-60); wherein the interstitial space is configured and arranged to capture cryogenic fluid that escapes from the internal cavity of the inner balloon (Col. 15 line 67 - Col. 16 line 3).
Regarding claim 15, Lane teaches further including a vacuum lumen in fluid communication with the interstitial space (secondary vacuum return lumen 855, Figure 14), the vacuum lumen configured and arranged to draw a vacuum within the interstitial space and to draw the captured cryogenic fluid out of the interstitial space and into the vacuum lumen (Col. 15 lines 60-64). 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Lane and Hu as applied to claim 13 above, further in view of Watson.
Regarding claim 16, Lane and Hu are silent to the presence of a pressure sensor lumen. 
Watson teaches further including a pressure sensor lumen in fluid communication with the interstitial space, the pressure sensor configured and arranged to sense a change in vacuum pressure within the interstitial space via the pressure sensor lumen, the change in vacuum pressure associated with a flow of cryogenic fluid through the inner balloon (Figure 2A shows cryotherapy catheter 100 having pressure sensor P5 between internal 221 and external 103 balloons that detects changes in pressure due to a burst in either balloon, Par. [0036]). Furthermore, Watson discloses that multiple pressure sensors can be located and fluidly coupled in multiple locations along the catheter using pressure lumens, see Par. [0037]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to modify Lane et al. and Hu of a dual-balloon catheter system to include Watson’s interstitial pressure sensor lumen in order to ensure both balloons are intact (Par. [0036]).
Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. The applicant argues that the connection in Hu is not an adaptor.  The examiner disagrees with this assertion.  The limitations that are claimed for the adaptor are that it mechanically couples and the balloons’ locations.  A bonded joint as stated in Hu (Col. 7 line 56 to Col. 8 line 13) meets this limitation; bond is a mechanical coupling.  Further, because of where the balloons are bonded there is an offset in the balloons’ locations.  The claim does not require a particular physical element such as a sleeve, clamp, clip, etc. that preforms these function.  Therefore, the argument presented by the applicant is not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794